Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a non-final rejection
Claims 1-10 are pending
Claims 1-10 are rejected under 35 USC § 101

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 5-18-2017 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-1-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-10] are patent in-eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-10, the claims recite an abstract idea of overseas remittances between a first country and a second country. 
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method of providing a user interface for overseas remittances. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “providing a user interface for overseas remittance between a first country and a second country“; “calculating an amount corresponding to the other user interface from an amount corresponding to the one user interface “; “performing a prediction of a change of an exchange rate between the first and second countries based on an exchange rate fluctuation history and remittance status history of other users, and providing the user with forecast information of exchange rate changes“; “determining whether a current remittance from the first country to the second country is advantageous to the user, and providing the a determination result to the user“; “providing, based on the user's setting, a notification to the user in response to detecting that the exchange rate becomes above or below a predefined reference value“; “in response to detecting that the exchange rate becomes a predetermined specific exchange rate, performing a function to automatically exchange a specific amount to a currency of the second country and to remit the amount to an account for the currency of the second country“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites overseas remittances between a first country and a second country. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). 
Claim 1 recites: “displaying the first country and the second country”; “displaying a first user interface for setting a remittance amount“; “displaying a second user interface for setting a received amount”; “receiving an input, from a user, Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, 
Claim 1 recites: “displaying the first country and the second country”; “displaying a first user interface for setting a remittance amount“; “displaying a second user interface for setting a received amount”; “receiving an input, from a user, Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-10, dependent on claim 1 are rejected under 35 U.S.C 101 based on similar rationale as claim 1. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 2 recites “wherein each of the first user interface and the second user interface includes a jog bar for receiving a touch input or a sliding input of an amount in a predefined range”.  This claims amounts to no more than receiving a touch input or sliding input regarding an amount to be sent in a predefined range, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “calculating a remittance fee corresponding to the changed amount”; and “changing a display of at least one of the first user interface and the second user interface based on 

Claim 3 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 3 recites “receiving an input for changing an amount displayed in one of the first user interface and the second user interface”; and “changing a display of at least one of the first user interface and the second user interface based on an amount of the calculated remittance fee“.  This claim amounts to no more than receiving an input to change the amount displayed by the first and second user, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 4 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 4 recites “displaying a graph representing fluctuations of an exchange rate between a currency of the first country and a currency of the second country for a predefined period”; “displaying, in the graph, one or more time points at which the user performed remittances“; and “displaying information about a remittance amount and an exchange rate at the one or more time points“. These claims amount to no more than displaying fluctuations of the exchange rate between currencies, displaying times when the user sent remittances and in addition displaying information about the remittances, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as 

Claim 5 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 5 recites “displaying a cumulative saved remittance fee for a predefined period in a compared manner with the obtained amount”. This claim amounts to no more than displaying the cumulative remittance fee over a period compared to obtained amounts, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 5 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “obtaining a target type”; and “obtaining an amount corresponding to the obtained target type “ it adds to the abstract idea of overseas remittances between a first country and a second country whereby the target type and the amount corresponding to the target type are obtained without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 6 recites “displaying an amount input window and an amount display window”; 
“displaying a dropdown box for selecting one of a first mode and a second mode”; 
“applying one of the first mode and the second mode based on an user input to the dropdown box”; “displaying, in the amount display window, an amount to be received by the recipient of the second country in a currency of the second country“; and “displaying, in the amount display window, an amount to be remitted by the remitter of the first country in a currency of the first country.“. These claim amount to no more than displaying an amount input and amount display window, displaying a dropdown box to select a first or second mode, selecting a first mode or second mode; displaying an amount to be received by the recipient of the second country; and displaying the to 

Claim 6 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “when the first mode is applied, receiving, by the amount input window, a remittance amount from a remitter of the first country to a recipient of the second country in a currency of the first country “; and “when the second mode is applied, receiving, by the amount input window, an amount to be received by the recipient of the second country in a currency of the second country“ it adds to the abstract idea of overseas remittances between a first country and a second country whereby when the first mode is selected receiving the amount remitted from the first country in the second country in the currency of the first country and when the second mode is selected receiving the amount remitted from the first country in the second country in the currency of the second country without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 6 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 7 recites “displaying a button for selecting whether to round-down the extracted amount”. This claim amount to no more than displaying a button to select to round down the extracted amount, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 7 dependent on claim 6, merely adds to the abstract idea of claim 1.  By reciting “when the first mode is applied, extracting an amount smaller than or equal to a 

Claim 8 dependent on claim 7 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 8 recites “wherein the displaying of the button includes displaying a deposit button for depositing the extracted amount and a donation button for donating the extracted amount”. This claim amount to no more than displaying a deposit button and a donation button, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “when a selection input of the deposit button is received, depositing the extracted amount to the remitter of the first country “; and “when a selection input of the donation button is received, donating the extracted amount “ it adds to the abstract idea of overseas remittances between a first country and a second country whereby when the deposit button is selected the extracted amount is deposited to the remitter of the first country and when the donation button is selected the extracted amount is donated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 9 dependent on claim 6, merely adds to the abstract idea of claim 1.  By reciting “sequentially obtaining remittance histories of other remitters “; and “removing personal information from each remittance history to generate a displayed remittance history “ it adds to the abstract idea of overseas remittances between a first country and a second country whereby the remittance histories of other remitters are obtained and personal information from each remittance history is removed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “An application stored on a computer-readable recording medium for carrying out the method of claim 1”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. (FP 7.37)
Applicant amended independent claim 1, as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant disagrees with Examiners assertion that the claims are directed to an abstract idea since they do not belong to certain methods of organizing human activity but rather belong to physical device operation, such as providing a push notification and performing an automatic function. 

Examiner disagrees since although the claims may be accomplished by means of a physical device operation it does not preclude them from being classified as an abstract idea. The claims as analyzed under Step 2A Prong One are directed to organizing human activity under fundamental economic practices as it recites overseas remittances between a first country and a second country. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 

Step 2A Prong Two: Applicant argues that even assuming that the amended claims recite an abstract idea, the abstract idea is integrated into a practical application. Specifically the Applicant cites that the amended claims recite technical solutions to a problem of complex procedures and excessive time and fees. Applicant states that the present invention presents a technical solution that improves the functionality and efficiency of a computer system by reducing network congestion and unnecessary resource usage by providing novel overseas remittance methods. Applicant argues that for at least the reasons cited, the amended independent claim 1 and their dependent claims should overcome the 35 USC § 101 rejection. 

Examiner disagrees. There is no additional element in the claim that imposes a meaningful limit on the abstract idea. The additional elements in the claim amount to additional insignificant extra solution activities to the judicial exception specific to data displaying and receiving. (refer to MPEP 2106.05(g) as explained under the 2A Prong Two analysis. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Step 2B: Applicant argues that the amended claims include features that amount to significantly more than the judicial exception under step 2B as they present a technical solution that is not-well-understood, routine, conventional (WURC) activity in the field and as such is indicative of the presence of an inventive concept. 

Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Regarding new independent claims 11 and 12 Applicant responded to the restriction requirement set forth in the Office Action dated 9-27-2021 that claims 1-10 were selected to be examined in this application.   

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-10  as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/I JUNG LIU/Primary Examiner, Art Unit 3697